DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-3, 5-10, 12-17, 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art of Record does not teach nor suggest the claimed combination of a memory management method comprising traversing, for at least one process, page tables corresponding to virtual memory areas (VMAs) of the at least one process by determining, for a currently traversed VMA. a page frame corresponding to each page table entry stored in page tables corresponding to the currently traversed VMA; and isolating the page frame to a linked list of isolated pages: determining memory pages in page frames stored in the linked list of isolated pages as the memory pages that need to be swapped out of a memory when a quantity of the page frames stored in the linked list of isolated pages reaches a threshold or a next VMA is to be traversed; generating, for each memory page that needs to be swapped out, a work task reclaiming a corresponding memory page; and allocating each work task to a dedicated worker thread for execution (emphasis added to differentiate allowable subject matter).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/           Primary Examiner, Art Unit 2133